Opinion issued January 27, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00664-CV
———————————
 
In re RSL FUNDING, LLC, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus[1]

 

 
 
MEMORANDUM OPINION
          On August 9, 2010, relator
RSL Funding, LLC has filed a petition for a writ of mandamus complaining of the
Honorable Mike Miller’s December 7, 2009 order dissolving a writ of
garnishment.  This Court has since reversed the
district court’s judgment on which the garnishment action was based.  RSL
Funding, LLC v. Everett, No. 2009‑41386 (11th Dist. Ct., Harris
County, Tex., Aug. 18, 2009), rev’d,
No. 01‑09­‑01037­‑CV (Tex. App.—Houston [1st Dist.] Jan. 20,
2011, no pet. h.).
          Accordingly, we dismiss the petition
for a writ of mandamus as moot.
 
PER
CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.




[1]           The Honorable Mike Miller,
judge of the 11th District Court of Harris County, Texas.  The underlying lawsuit is RSL Funding, LLC v. Prudential Ins. Co. of
Am., No. 2009‑41386‑A (11th Dist. Ct., Harris County, Tex.).